DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the discharge opening of claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a rotation axis” in the 4th line. It is unclear where the rotation axis is located and what element in the claims is rotated. Is this a rotation axis of the motor or the spindle? For the purposes of this examination, this will be interpreted as a rotation axis of the brushless motor, as this appears to be applicant’s intent.
Claims 22 and 23 are rejected as indefinite due to dependency upon rejected claim 21. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimoto et al (US 2011/0171887).
Regarding claim 1, Tanimoto discloses an electrically powered tool comprising: a cylindrical integral motor housing (left side of element 21 as viewed in fig 1, housing motor 3) that accommodates and supports a brushless motor (3); a cooling fan (6) that is rotated by the brushless motor; a spindle (41) that is rotated by the brushless motor, a power transmission mechanism (4) configured to transmit a rotational force of the brushless motor to the spindle ([0192]); a gear case (22) which is attached to an other side of the motor housing in an axial direction and in which the power transmission mechanism is accommodated (fig 1); a handle housing (right side of element 21 as viewed in fig 1) which is connected to one side of the 
Regarding claims 3-4, Tanimoto further discloses the drive circuit is mounted on a first circuit board (84) that extends in a direction substantially perpendicular to a rotation axis of the brushless motor (left to right in fig 2; rotation axis is central); wherein the first circuit board is accommodated in a case (23) having an opening and the opening faces an air intake side (opens to the right as viewed in fig 1, towards air intake at window 2a).
Regarding claim 13, Tanimoto further discloses the drive circuit is mounted on a first circuit board (84) accommodated in the motor housing (fig 1) and a second circuit board (82) on which an operation unit (85, 86) configured to control the switching element is mounted (fig 2), and the first circuit board is disposed between the second circuit board and the brushless motor (fig 1). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto as applied to claim 1 above, and further in view of Oki et al (US 2006/0258274).
Regarding claim 2, Tanimoto teaches all the elements of claim 1 as described above. Tanimoto does not teach the handle housing has a diameter increased section with a larger diameter than the grip section. Oki teaches an electrically powered tool comprising a handle housing (109) having a diameter increased section (109b) that has a larger diameter than a grip section (109a) and is connected to a motor housing (105; fig 1), the diameter increased section positioned between the grip section and the motor housing and an air flow window (109e) provided in the diameter increased section (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the handle structure of Oki to the tool of Tanimoto, including the grip with a smaller diameter than the diameter increased section, in order to achieve the predictable result of accommodating the internal components in the diameter increased section while providing a narrower grip section to ease handling by a user as taught by Oki ([0032]) and suggested by Tanimoto ([0245], [0249]). 
Regarding claim 14, Tanimoto teaches all the elements of claim 13 as described above. Tanimoto further teaches the second circuit board is accommodated in the handle (fig 1). Tanimoto does not teach the handle housing has a diameter increased section with a larger diameter than the grip section. Oki teaches an electrically powered tool comprising a handle 
Regarding claims 15-17, Tanimoto, as modified by Oki, teaches all the elements of claim 14 as described above. Tanimoto further teaches the handle housing is divisible and the second circuit board is clamped by the handle housing ([0048], [0190]); wherein the first circuit board and the second circuit board are disposed to extend in a direction substantially perpendicular to a rotation axis of the brushless motor (fig 2; rotation axis is central and boards 84, 82 extend perpendicularly therefrom); wherein the air flow window is disposed between the first circuit board and the second circuit board (fig 1; leftmost window is between boards 84 and 82). 
Claims 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto and Oki as applied to claim 17 above, and further in view of Kawakami et al (US 2015/0263592).
Regarding claim 18, Tanimoto, as modified, teaches all the elements of claim 17 as described above. Tanimoto further teaches a noise filter circuit (comprising capacitor 81), and 
Regarding claims 19-21, Tanimoto, as modified, teaches all the elements of claim 18 as described above. Kawakami further teaches the handle housing has a rim part (at 81) having a larger diameter than the grip section on the side of the grip section opposite to the diameter –increased section (fig 2, rim section accommodating third circuit board 75); wherein the diameter-increased section (Oki fig 1) and the rim part (Kawakami fig 2) gradually increase in diameter away from the grip section; wherein the third circuit board includes a filter element that protrudes from a mounting surface (Kawakami fig 2; 76 protruding from surface of 75), and the third circuit board is inclined with respect to a rotation axis of the motor and is accommodated so that a protrusion direction of the filter element and an extension direction of the grip section cross each other (Kawakami fig 2). 
Regarding claims 22-23, Tanimoto, as modified, teaches all the elements of claim 21 as described above. Tanimoto further teaches a power cord (7) for commercial AC power supply is provided in the rim part (fig 1, at right end of handle housing), a switch (9) configured to turn the brushless motor on and off by an operation thereof ([0190]) is provided in the grip section, . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar powered tools are cited, including those this similar circuitry (e.g. US 2015/0111480) and housing configurations (e.g. US 2009/0207035).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723